Citation Nr: 0201497	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  99-13 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

In a September 1981 decision by the Board of Veterans' 
Appeals (Board) it was held that the veteran had active 
honorable service from December 1965 to December 14, 1967.  
Basic entitlement to VA benefits based on additional service 
from December 15, 1967 to October 1969 was not found based on 
the character of the appellant's service during that term.

In March 1985, the Board denied service connection for peptic 
ulcer disease on the grounds that it was neither incurred in 
service nor could it be presumed to have been so incurred.  
In June 1988, the Board denied service connection for peptic 
ulcer disease on the grounds that a new factual basis had not 
been submitted to reopen the claim.  In March 1991, the RO 
declined to reopen the claim finding that new and material 
evidence had not been submitted.  

This matter came to the Board from an April 1999 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied service 
connection for peptic ulcer disease on the grounds that new 
and material evidence had not been submitted to reopen the 
claim.  In January 2000, the Board found that new and 
material evidence had not been submitted.  Subsequently, in 
February 2000, the Board denied the veteran's Motion for 
Reconsideration of its January 2000 decision.

This case is now before the Board pursuant to a March 2001 
Order of the United States Court of Appeals for Veterans 
Claims (Court) which vacated the January 2000 Board decision 
and remanded the case for action consistent with the VA 
Acting General Counsel's Unopposed Motion for Remand.  The 
sole basis for the remand was the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  In July 2001, the Board remanded this case to the RO 
due to the changes in the law brought about by the VCAA. 

FINDINGS OF FACT

1.  In a March 1991 decision, the RO declined to reopen the 
claim of entitlement to service connection for peptic ulcer 
disease on the basis that new and material evidence had not 
been submitted sufficient to reopen the claim. 

2.  The evidence submitted since the March 1991 RO decision 
is cumulative and redundant, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The RO's March 1991 decision declining to reopen the claim of 
entitlement to service connection for peptic ulcer disease is 
final; evidence submitted since that denial is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103A, 5108, 7105 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the veteran's service medical records reveals 
that at his December 1965 examination prior to service 
entrance, no pertinent gastrointestinal abnormalities were 
noted.  

In March 1966, the veteran was seen with a two-week history 
of complaints of abdominal cramps after meals.  Over the two 
days prior to treatment he reported lower abdominal cramping 
pains associated with nausea and emesis.  He was treated with 
medication.  

Subsequent in-service examinations in March 1967 and August 
1969 revealed no pertinent abnormalities.

In December 1974 the veteran was hospitalized at a private 
medical facility following complaints of extreme weakness, 
abdominal cramps, and the passage of dark stools.  He gave a 
history of epigastric pain during the prior three to four 
months which was reportedly relieved with food and 
intensified by hunger.  The discharge diagnoses were duodenal 
ulcer with acute hemorrhage, and secondary anemia.

In April 1984, the veteran was hospitalized at a VA facility 
for the treatment of peptic ulcer disease with an upper 
gastrointestinal bleed.  The appellant then noted that peptic 
ulcer disease was first diagnosed in 1974.  A diagnosis of 
peptic ulcer disease was confirmed on x-ray study during the 
April 1984 inpatient stay. 

By rating action of September 1984, the RO denied the claim 
of entitlement to service connection for ulcers.  The veteran 
appealed, however, the Board denied the claim in March 1985.  

Subsequent to the Board's March 1985 decision, additional 
reports of the veteran's treatment in April 1984, and copies 
of service medical records were added to the record.  

In April 1987, the veteran was again hospitalized at a VA 
facility for symptoms which included nausea and melena.  The 
diagnoses included acute gastrointestinal bleeding, probably 
secondary to peptic ulcer disease; and anemia secondary to 
the gastrointestinal bleeding.  

In a July 1987 decision, the RO determined that new and 
material evidence had not been submitted.  

In connection with the veteran's appeal of the July 1987 
decision, a personal hearing was conducted before a RO 
hearing officer in October 1987.  The veteran testified that 
he had experienced symptoms of abdominal pain, cramping, 
nausea, and vomiting for approximately one year prior to 
seeking treatment during service.  He said that he was 
provided antacids during the remainder of his service which 
alleviated his symptoms.  He claimed that his service 
separation examination had been rushed and did not reflect 
his stomach symptomatology at that time.  He also said that 
there were no medical records of treatment for 
gastrointestinal symptoms from the time of his 1967 service 
discharge to 1974.  The veteran submitted copies from medical 
texts regarding ulcers to support his assertions.  

In a June 1988 decision, the Board determined that a new 
factual basis had not been established to warrant reopening 
the claim.  

In September 1988, VA received copies of treatment for peptic 
ulcer disease from April 1987 to March 1988.  In 1990 and 
1991, additional copies of the veteran's service medical 
records were added to the record.  

In March 1991, the RO declined to reopen the claim of 
entitlement to service connection for an ulcer disorder.  
Notification of the denial, including information concerning 
the veteran's appellate rights, was issued later in March 
1991.  In April 1991, the veteran requested a personal 
hearing.  A hearing was scheduled for May 1991, however, he 
failed to appear.  A specific and timely notice of 
disagreement was, however, never filed.  Therefore, the RO 
decision became final.  

Unappealed RO decisions are final under 38 U.S.C.A. § 7105; 
however, VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
whether there is new and material evidence to reopen the 
claim.  If there is such evidence, the claim must be reviewed 
on the basis of all the evidence, both old and new.  A 
decision regarding either is appealable.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  If the evidence is new and material 
the claim is reopened, and then the Board must evaluate the 
merits of the veteran's claims in light of all the evidence 
after the duty to assist has been fulfilled.

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  Then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).

Finally, the Court has stated that in determining whether new 
and material evidence has been submitted, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Therefore, the question now before the 
Board is whether new and material evidence has been added to 
the record subsequent to the RO's March 1991 refusal to 
reopen.  

In this case, the evidence added to the record consists of VA 
and non-VA treatment records, and an October 2001 VA 
examination report.  Specifically, in 1997, VA received a 
1987 and 1990 copy of a report concerning the veteran's 
fitness to operate a motor vehicle.  The reports reflect a 
diagnosis of peptic ulcer disease, but do not include a nexus 
opinion.

In June 1998, copies of August 1972 and January 1974 private 
physical examinations were received.  On each of these 
occasions the veteran denied a history of a stomach or 
duodenal ulcer.  

In June 1998, a statement was received from J.S. Simmons, 
M.D., dated in December 1974.  Dr. Simmons stated that the 
veteran had been under his private treatment since November 
1974, but he did not state what the treatment was provided 
for.  

Copies of clinical records were also received in June 1998, 
including a December 1974 note clearing the veteran's return 
to work after treatment for a bleeding peptic ulcer. 

In November 1999, VA received via facsimile, a number of 
documents and statements from the appellant, including a copy 
of the veteran's April 1987 VA treatment record.  

VA records show that the veteran was admitted for treatment 
in April 2001.  The diagnoses of duodenal ulcer and 
diverticulosis were reported.  In July 2001, a copy of a 
private 1971 treatment record for epigastric pain was added 
to the file.  This report did not, however, offer an opinion 
linking this pain to a disorder incurred or aggravated in-
service.

A VA examination was conducted in October 2001.  The examiner 
acknowledged reviewing the claims folder, and noted that a 
copy of the March 1966 treatment note had been included with 
the report.  Following this examination and review, the 
examiner commented that the March 1966 entry was the only 
service medical record entry concerning abdominal complaints.  
The examiner noted that the veteran did not have any further 
trouble after treatment, as there were no further entries.  
The examiner further commented that the march 1966 
symptomatology was not one ordinarily associated with peptic 
ulcer disease.  The examiner pointed out that an April 2001 
endoscopy was positive for H. pylori and that the veteran had 
a post-bulbar stricture with ulcer.  The examiner explained 
that the epigastric distress noted in the service records was 
to post-prandial abdominal cramps located in the lower 
abdomen, and not in the epigastric region.  He offered a 
diagnosis of peptic ulcer disease and noted that the episode 
in April 2001 was due to H. pylori.  

After reviewing all of the evidence of records, the Board 
finds that the evidence submitted since the RO's March 1991 
decision is not new and material.  Clearly, the medical 
reports reflect continuing diagnoses of peptic ulcer disease.  
However, this fact was of record when the RO declined to 
reopen the claim in March 1991.  Furthermore, just as in 
March 1991, the evidence continues to be devoid of any 
information with regard to whether peptic ulcer disease was 
incurred or aggravated during service, or whether such a 
disorder was compensably disabling within one year of 
December 14, 1967.  

The Board acknowledges that the service records document one 
episode of epigastric cramping during service, but these same 
records do not show that peptic ulcer disease was ever 
diagnosed in-service.  There were no subsequent 
gastrointestinal complaints noted in-service or on 
examination prior to service discharge.  Indeed, the first 
post service documentation of peptic ulcer disease dates from 
late 1974, about seven years after the termination of the 
veteran's period of active honorable service.  

The Board further notes that there is no clinical evidence, 
including any medical opinions, that relates peptic ulcer 
disease to service.  In fact, in the October 2001 VA 
examination report, the examiner clarified the difference 
between the in-service complaints of abdominal cramps and 
peptic ulcer disease symptoms.  Therefore, the evidence added 
to the record essentially presents the same clinical picture 
as was before the RO in 1991.  Hence, the evidence submitted 
since March 1991 is redundant and cumulative since it shows 
no more than the initial development of peptic ulcer disease 
more than one year after service, and because it is devoid of 
any competent evidence linking the current findings to the 
complaints documented in the service medical records.  This 
evidence is not new, and it clearly is not of such 
significance as to require its consideration in order to 
fairly decide the merits of the claim for service connection 
as required under 38 C.F.R. § 3.156(a).  

The petition to reopen the claim is denied.  

In reaching this decision, the Board considered the 
provisions of the Veterans Claims Assistance Act of 2000, 
however, no further development is in order.  In view of the 
changes brought about by the new law, the Board remanded the 
case in July 2001.  That same month, the RO issued a letter 
to the veteran informing him of the new law and evidence 
necessary to support his claim.  Subsequent to the issuance 
of the letter, VA and non-VA treatment records were obtained 
and a VA examination was conducted in October 2001.  There is 
no indication that any additional pertinent evidence is 
available for VA to secure under any duty to assist that may 
exist before reopening a claim.  Hence, the Board finds that 
no further action is necessary to fulfill the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 in this case.  

Finally, because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for 
peptic ulcer disease.  The appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

